DISMISS and Opinion Filed August 26, 2013




                                        S
                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-12-00438-CV

MARY PAT MCDOWELL AND CMP FAMILY LIMITED PARTNERSHIP, Appellants
                              V.
                     JEFF FRITTS, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 08-08859-E

                              MEMORANDUM OPINION
                         Before Justices O’Neill, Francis, and Fillmore
                                  Opinion by Justice Francis
       Before the Court is appellants’ July 15, 2013 motion to dismiss the appeal. Appellants

have informed the Court that the parties have settled their differences. Accordingly, we grant

appellants’ motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Molly Francis/
120438F.P05                                       MOLLY FRANCIS
                                                  JUSTICE
                                      S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     JUDGMENT

MARY PAT MCDOWELL AND CMP                         On Appeal from the 101st Judicial District
FAMILY LIMITED PARTNERSHIP,                       Court, Dallas County, Texas.
Appellants                                        Trial Court Cause No. 08-08859-E.
                                                  Opinion delivered by Justice Francis.
No. 05-12-00438-CV        V.                      Justices O’Neill and Fillmore, participating.

JEFF FRITTS, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     Subject to any agreement between the parties, it is ORDERED that appellee, JEFF
FRITTS, recover his costs of this appeal from appellants, MARY PAT MCDOWELL AND
CMP FAMILY LIMITED PARTNERSHIP.


Judgment entered August 26, 2013




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE




                                            –2–